'33 Act File No. 333-106908 '40 Act File No. 811-21398 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 REGISTRATION UNDER THE SECURITIES ACT OF 1933 Pre-effective Amendment No. o Post-effective Amendment No. 9 þ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 9 þ (Check appropriate box or boxes.) NATIONWIDE VLI SEPARATE ACCOUNT-6 (Exact Name of Registrant) NATIONWIDE LIFE INSURANCE COMPANY (Name of Depositor) One Nationwide Plaza Columbus, Ohio 43215 (Address of Depositor’s Principal Executive Offices)(Zip Code) Depositor’s Telephone Number, including Area Code:(614) 249-7111 Robert W. Horner III , Vice President Corporate Governance and Secretary One Nationwide Plaza , Columbus, Ohio 43215-2220 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: June 11 , 2012 It is proposed that this filing will become effective (check appropriate box) oImmediately upon filing pursuant to paragraph (b) þOn June 11 , 2012 pursuant to paragraph (b) o60 days after filing pursuant to paragraph (a)(1) oOn (date) pursuant to paragraph (a)(1) of Rule 485. If appropriate, check the following box: oThis post-effective amendment designates a new effective date for a previously filed post-effective amendment. Nationwide Life Insurance Company · Nationwide VLI Separate Account-6 Prospectus supplement dated June 11, 2012 to America’s marketFLEX VUL prospectus dated May 1, 2008 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. The second paragraph and the first text box on page 1 of your prospectus are deleted and replaced with the following: Please read this entire prospectus and consult with a trusted financial adviser.If you have policy-specific questions or need additional information, or to obtain free copies of the Statement of Additional Information or prospectuses for the mutual funds, please contact the Service Center by one of the methods described in the "Contacting the Service Center" provision. 2. The information relating to the Adjusted Sales Load Life Insurance Rider Charge in the “Periodic Charges Other Than Sub-Account Portfolio Operating Expenses For Riders” table on page 7 of your prospectus is amended as follows: The next table describes the fees and expenses that you will pay in conjunction with elected Riders.Unless otherwise indicated, all charges associated with Riders are taken proportionally from the Sub-Accounts (and the Fixed Account, if applicable). Periodic Charges Other Than Sub-Account Portfolio Operating Expenses For Riders Optional Charge (1) When Optional Charge Is Deducted Amount Deducted From Cash Value Adjusted Sales Load Life Insurance Rider Charge Monthly Maximum for each 1% of Premium Load Replaced: $0.14 for each $1,000 of aggregate Premiums Currently: $0.14 for each $1,000 of aggregate Premiums (1) You may elect any of these Riders (except for both the Premium Waiver and Deduction Waiver Riders, simultaneously).There is also a Change of Insured Rider you may elect for no charge.The continuation of a Rider is contingent on the policy being In Force.The amounts presented here may not be representative of your cost.Ask for an illustration, or see the Policy Data Page, for more information on your cost. 3. The “Total Annual Sub-Account Portfolio Operating Expenses” table on page 8 of your prospectus is amended as follows: The next item shows the minimum and maximum total operating expenses, as of December 31, 2011, charged by the Sub-Account portfolios that you may pay periodically during the time that you own the policy.The table does not reflect Short-Term Trading Fees . More detail concerning each Sub-Account portfolio’s fees and expenses is contained in the prospectus for the mutual fund that corresponds to the Sub-Account portfolio.Please contact the Service Center for free copies of the prospectuses for the mutual funds available under the policy. Total Annual Sub-Account Portfolio Operating Expenses Total Annual Sub-Account Portfolio Operating Expenses Maximum Minimum (expenses that are deducted from the Sub-Account portfolio assets, including management fees, distribution (12b-1) fees, and other expenses) 4.89% 0.57% 1 4. The list of available Sub-Accounts on pages 11-12 of your prospectus is replaced with the following: The Sub-Accounts available through this policy invest in underlying mutual funds of the companies listed below.For a complete list of the available Sub-Accounts, please see "Appendix A: Available Sub-Accounts."Appendix A also contains information about the underlying mutual fund a Sub-Account invests in, including its investment objective, advisor, and sub-advisor, if applicable.For more information on the underlying mutual funds, please refer to the prospectus for the mutual fund. · American Century Variable Portfolios, Inc. · Fidelity Variable Insurance Products Fund · Guggenheim Variable Fund · Nationwide Variable Insurance Trust · Rydex Variable Trust 5. The fourth paragraph of the “Valuation of Accumulation Units” section on page 13 is replaced with the following: We must receive transfer requests at least one hour before the close of the New York Stock Exchange (“NYSE”) (generally 3:00 p.m. EST) for that transfer to be processed in the current Valuation Period.The deadline is currently being extended to 15 minutes before the close of the NYSE (generally 3:45 p.m. EST) for transactions submitted electronically through our Internet website (www.nationwide.com). All transfer requests received at the Service Center after the applicable cut-off time will be processed during the next Valuation Period. 6. The entire “Transfers” provision section on pages 14-16 is replaced with the following: Transfers Sub-Account Portfolio Transfers Prior to the policy’s Maturity Date, you may make transfers among the available Sub-Account portfolios on a daily basis via modes we currently have made available.We may also permit you to use other modes of communicating a transfer request in the future.We will process a transfer at the end of the Valuation Period on which we receive your request. We will determine the amount you have available for transfers among the Sub-Account portfolios in Accumulation Units based on the NAV per share of the mutual fund in which a Sub-Account portfolio invests.The mutual fund will determine its NAV once daily as of the close of the regular business session of the NYSE, usually 4:00 p.m. EST, but see the "Valuation of Accumulation Units" section of this prospectus for information about time-based restrictions on transfer requests.An Accumulation Unit will not equal the NAV of the mutual fund in which the Sub-Account portfolio invests because the Accumulation Unit value will reflect the deduction for any transaction fees and periodic charges.For more information, see the "In Summary: Fee Tables" and "How Sub-Account Investment Experience is Determined" sections of this prospectus. Frequent Trading and Transfer Restrictions Some of the Sub-Accounts available in the policy invest in mutual funds that are designed to support active trading strategies (frequent reallocations from one Sub-Account to another).These Sub-Accounts are referred to in this prospectus as " Actively Traded Funds. " The remaining Sub-Accounts available in the policy invest in mutual funds that prohibit such active trading.These Sub-Accounts are referred to as " Limited Transfer Funds. " Lists of the Actively Traded Funds and Limited Transfer Funds appear at the end of this section. Nationwide discourages (and will take action to deter) inappropriate frequent transfers between and among the Limited Transfer Funds because frequent movement between or among those Sub-Accounts may negatively impact other investors.Frequent transfers among the Limited Transfer Funds can result in: · the dilution of the value of the investors ' interests in the mutual fund; · mutual fund managers taking actions that negatively impact performance (keeping a larger portion of the mutual fund assets in cash or liquidating investments prematurely in order to support redemption requests); and/or · increased administrative costs due to frequent purchases and redemptions. To protect investors in this policy from the potentially negative impact of frequent transfers among the Limited Transfer Funds, Nationwide has implemented, or reserves the right to implement, several restrictions designed to deter frequent transfers among the Limited Transfer Funds, while still permitting you to actively trade among the Actively Traded Funds.Nationwide makes no assurance that all risks associated with frequent trading will be completely eliminated by these processes and/or restrictions. 2 If Nationwide is unable to deter frequent trading in the Limited Transfer Funds, the performance of the Sub-Accounts may be adversely impacted. Redemption Fees Some mutual funds assess (against the Nationwide VLI Separate Account-6) a short-term trading fee in connection with transfers from a Sub-Account that occur within 60 days after the date of the allocation to the Sub-Account.The fee is assessed against the amount transferred and is paid to the mutual fund.Redemption fees compensate the mutual fund for any negative impact on fund performance resulting from short-term trading.For more information on short-term trading fees, please see the " Short-Term Trading Fees " provision. U.S. Mail Restrictions Nationwide monitors transfer activity in order to identify those who may be engaged in harmful trading practices.Transaction reports are produced and examined.Generally, a policy may appear on these reports if the policy owner (or a third party acting on their behalf) engages in a certain number of " transfer events " involving Limited Transfer Funds in a given period.A " transfer event " is any transfer, or combination of transfers, occurring on a given trading day (Valuation Period).For example, if a policy owner executes multiple transfers involving 10 Sub-Accounts in one day, this counts as one transfer event.A single transfer occurring on a given trading day and involving only two Sub-Accounts will also count as one transfer event. As a result of this monitoring process, Nationwide may restrict the method of communication by which transfer orders involving Limited Transfer Funds will be accepted. Nationwide will apply the following guidelines to the Limited Transfer Funds except for the Nationwide Variable Insurance Trust – NVIT Money Market Fund: Class II, mutual funds of Guggenheim Variable Fund, and mutual funds of the Rydex Variable Trust: Trading Behavior Nationwide ' s Response six or more transfer events involving Limited Transfer Funds in one calendar quarter Nationwide will mail a letter to the policy owner notifying them that: they have been identified as engaging in harmful trading practices; and if their transfer events involving Limited Transfer Funds exceed 11 in two consecutive calendar quarters or 20 in one calendar year, the policy owner will be limited to submitting transfer requests involving Limited Transfer Funds via U.S. mail on a Nationwide issued form. More than 11 transfer events involving Limited Transfer Funds in two consecutive calendar quarters OR More than 20 transfer events involving Limited Transfer Funds in one calendar year Nationwide will automatically limit the policy owner to submitting transfer requests involving Limited Transfer Funds via U.S. mail on a Nationwide issued form. For purposes of Nationwide's transfer policy, U.S. mail includes standard U.S. mail, overnight U.S.mail, and overnight delivery via private carrier. Each January 1 st , Nationwide will start the monitoring anew, so that each policy starts with zero transfer events each January 1 st (see " Other Restrictions " ). Other Restrictions Policy owners that are required to submit transfer requests via U.S. mail will be required to use a Nationwide issued form for their transfer request.Nationwide will refuse transfer requests that either do not use the Nationwide issued form for their transfer request or fail to provide accurate and complete information on their transfer request form.In the event that a policy owner ' s transfer request is refused by Nationwide, they will receive notice in writing by U.S. mail and will be required to resubmit their transfer request on a Nationwide issued form. Nationwide reserves the right to refuse or limit transfer requests, or take any other action it deems necessary, in order to protect policy owners and beneficiaries from the negative investment results that may result from inappropriate market timing or other harmful investment practices employed by some policy owners (or third parties acting on their behalf). Any restrictions that Nationwide implements will be applied consistently and uniformly. 3 Mutual Fund Restrictions and Prohibitions Pursuant to regulations adopted by the SEC, Nationwide is required to enter into written agreements with the mutual funds which allow the mutual funds to: (1) request the taxpayer identification number, international taxpayer identification number, or other government issued identifier of any Nationwide policy owner; (2) request the amounts and dates of any purchase, redemption, transfer or exchange request ("transaction information"); and (3) instruct Nationwide to restrict or prohibit further purchases or exchanges into a specific mutual fund by policy owners that violate policies established by the mutual fund (whose policies may be more restrictive than Nationwide ' s policies). Nationwide is required to provide such transaction information to the mutual funds upon their request.In addition, Nationwide is required to restrict or prohibit further Premium or transfer requests into one or more mutual funds based upon instruction from the mutual fund. Nationwide and any affected policy owner may not have advance notice of such instructions from a mutual fund to restrict or prohibit further Premium.If a mutual fund refuses to accept a purchase request submitted by Nationwide, Nationwide will keep any affected policy owner in their current mutual fund allocation. Actively Traded Funds The following list indicates those Sub-Accounts that invest in underlying mutual funds that support active trading strategies ( " Actively Traded Funds " ). Rydex Variable Trust · Banking Fund · Basic Materials Fund · Biotechnology Fund · Consumer Products Fund · Dow 2x Strategy Fund · Electronics Fund · Energy Fund · Energy Services Fund · Europe 1.25x Strategy Fund · Financial Services Fund · Government Long Bond 1.2x Strategy Fund · Health Care Fund · Internet Fund · Inverse Dow 2x Strategy Fund · Inverse Government Long Bond Strategy Fund · Inverse Mid-Cap Strategy Fund · Inverse NASDAQ-100 ® Strategy Fund · Inverse Russell 2000 ® Strategy Fund · Inverse S&P 500 Strategy Fund · Japan 2x Strategy Fund · Leisure Fund · Mid-Cap 1.5x Strategy Fund · NASDAQ-100 ® 2x Strategy Fund · NASDAQ-100 ® Fund · Nova Fund · Precious Metals Fund · Real Estate Fund · Retailing Fund · Russell 2000 ® 1.5x Strategy Fund · S&P 500 2x Strategy Fund · S&P 500 Pure Growth Fund · S&P 500 Pure Value Fund · S&P MidCap 400 Pure Growth Fund · S&P MidCap 400 Pure Value Fund 4 · S&P SmallCap 600 Pure Growth Fund · S&P SmallCap 600 Pure Value Fund · Strengthening Dollar 2x Strategy Fund · Technology Fund · Telecommunications Fund · Transportation Fund · Utilities Fund · Weakening Dollar 2x Strategy Fund Limited Transfer Funds The following list indicates those Sub-Accounts that invest in mutual funds that prohibit active trading strategies ( " Limited Transfer Funds " ). American Century Variable Portfolios, Inc. · American Century VP Income & Growth Fund: Class III · American Century VP Ultra Fund: Class III · American Century VP Value Fund: Class III Fidelity Variable Insurance Products Fund · VIP Contrafund® Portfolio: Service Class 2R · VIP Equity-Income Portfolio: Service Class 2R · VIP Growth Portfolio: Service Class 2R Guggenheim Variable Fund · Multi-Hedge Strategies · U.S. Long Short Momentum Nationwide Variable Insurance Trust · Federated NVIT High Income Bond Fund: Class III · NVIT Government Bond Fund: Class III · NVIT Investor Destinations Funds o NVIT Investor Destination Aggressive Fund: Class VI o NVIT Investor Destination Conservative Fund: Class VI o NVIT Investor Destination Moderate Fund: Class VI o NVIT Investor Destination Moderately Aggressive Fund: Class VI o NVIT Investor Destination Moderately Conservative Fund: Class VI · NVIT Money Market Fund: Class II · NVIT Multi-Manager Small Cap Growth Fund: Class III · NVIT Multi-Manager Small Cap Value Fund: Class III · NVIT Multi-Manager Small Company Fund: Class III · NVIT Nationwide Fund: Class III Rydex Variable Trust · Commodities Strategy Fund Modes to Make a Transfer You can submit transfer requests in writing to the Service Center via U.S. mail (see “Contacting the Service Center”).The transfer will be processed at the end of the Valuation Period in which it was received.This is when the Accumulation Unit value will be next determined.We may also allow you to use other methods of communication, subject to limitations. 7. The entire “Nationwide Life Insurance Company” provision section on page 40 is replaced with the following: Nationwide Life Insurance Company About Nationwide We are a stock life insurance company organized under Ohio law.We were founded in March 1929 and our Home Office is One Nationwide Plaza, Columbus, Ohio 43215.We provide long-term savings products by issuing life insurance, annuities and other retirement products. 5 Contacting the Service Center Requests for service may be made to the Service Center: · by telephone at 1-800-848-6331 (TDD 1-800-238-3035) · by mail to P.O. Box 182835, Columbus, Ohio 43218 · by fax at 1-888-634-4472 · by Internet at www.nationwide.com. Nationwide reserves the right to restrict or remove the ability to submit service requests via Internet, phone, or fax upon written notice. Not all methods of communication are available for all types of requests.To determine which methods are appropriate for a particular request, refer to the specific transaction provision in this prospectus, or call the Service Center.Requests submitted by means other than described in this prospectus could be returned or delayed. Service requests will be effective as of the Valuation Date they are received at the Service Center as long as the request is in good order.Good order generally means that all necessary information to process the request is complete and in a form acceptable to Nationwide.If a request is not in good order, Nationwide will take reasonable actions to obtain the information necessary to process the request.Requests that are not in good order may be delayed or returned.Nationwide reserves the right to process any purchase payment or withdrawal submitted incorrectly on the Valuation Date the request is received at the Service Center. Nationwide will use reasonable procedures to confirm that instructions are genuine and will not be liable for following instructions that it reasonably determined to be genuine.Telephone and computer systems may not always be available.Any telephone system or computer, whether yours or Nationwide's, can experience outages or slowdowns for a variety of reasons.The outages or slowdowns could prevent or delay processing.Although Nationwide has taken precautions to support heavy use, it is still possible to incur an outage or delay.To avoid technical difficulties, submit transaction requests by mail. 8. All instructions in the prospectus directing investors to the front page of the prospectus for Nationwide contact information are changed to direct investors to the new "Contacting the Service Center" section. 9. “Appendix A: Available Sub-Accounts” is replaced in its entirety with the following: Appendix A: Available Sub-Accounts The Sub-Account portfolios listed below are designed primarily as investments for variable annuity contracts and variable life insurance policies issued by insurance companies.There is no guarantee that the investment objectives will be met.We have entered into agency agreements with certain broker-dealer firms to distribute the policy.Some of those firms have an affiliate that acts as an investment adviser or a subadviser to one or more of the underlying funds that are offered under the policy.You have voting rights with respect to the Sub-Accounts.For more information, see the "Voting Rights" section of this prospectus. Designations Key: STTF: The mutual fund in which this Sub-Account invests assesses (or reserves the right to assess) a Short-Term Trading Fee (see " Short-Term Trading Fees " earlier in the prospectus). FF: The mutual fund corresponding to this Sub-Account may invest in other mutual funds.Therefore, a proportionate share of the fees and expenses of any acquired funds are indirectly borne by investors.As a result, investors in this Sub-Account may incur higher charges than if the assets were invested in a mutual fund that does not invest in other mutual funds. ATF: This Sub-Account is an Actively Traded Fund (see " Frequent Trading and Transfer Restrictions " earlier in the prospectus). LTF: This Sub-Account is a Limited Transfer Fund (see " Frequent Trading and Transfer Restrictions " earlier in the prospectus). American Century Variable Portfolios, Inc. - American Century VP Income & Growth Fund: Class II This sub-account is no longer available to receive transfers or new premium payments effective May 1, 2005 Investment Advisor: American Century Investment Management, Inc. Investment Objective: Capital growth by investing in common stocks.Income is a secondary objective. Designation: None American Century Variable Portfolios, Inc. - American Century VP Income & Growth Fund: Class III Investment Advisor: American Century Investment Management, Inc. Investment Objective: Capital growth by investing in common stocks.Income is a secondary objective. Designation: STTF, LTF 6 American Century Variable Portfolios, Inc. - American Century VP Ultra Fund: Class II This sub-account is no longer available to receive transfers or new premium payments effective May 1, 2005 Investment Advisor: American Century Investment Management, Inc. Investment Objective: Long-term capital growth. Designation: None American Century Variable Portfolios, Inc. - American Century VP Ultra Fund: Class III This sub-account is only available in policies issued before May 1, 2007 Investment Advisor: American Century Investment Management, Inc. Investment Objective: Long-term capital growth. Designation: STTF, LTF American Century Variable Portfolios, Inc. - American Century VP Value Fund: Class II This sub-account is no longer available to receive transfers or new premium payments effective May 1, 2005 Investment Advisor: American Century Investment Management, Inc. Investment Objective: Long-term capital growth with income as a secondary objective. Designation: None American Century Variable Portfolios, Inc. - American Century VP Value Fund: Class III Investment Advisor: American Century Investment Management, Inc. Investment Objective: Long-term capital growth with income as a secondary objective. Designation: STTF, LTF Fidelity Variable Insurance Products Fund - VIP Contrafund® Portfolio: Service Class 2 This sub-account is no longer available to receive transfers or new premium payments effective May 1, 2005 Investment Advisor: Fidelity Management & Research Company Sub-advisor: FMR Co., Inc., Fidelity Investments Money Management, Inc., Fidelity Management & Research (U.K.) Inc., Fidelity Research & Analysis Company, Fidelity Investments Japan Limited, Fidelity International Investment Advisors, Fidelity International Investment Advisors (U.K.) Limited Investment Objective: Long-term capital appreciation. Designation: None Fidelity Variable Insurance Products Fund - VIP Contrafund® Portfolio: Service Class 2R This sub-account is only available in policies issued before May 1, 2008 Investment Advisor: Fidelity Management & Research Company Sub-advisor: FMR Co., Inc., Fidelity Investments Money Management, Inc., Fidelity Management & Research (U.K.) Inc., Fidelity Research & Analysis Company, Fidelity Investments Japan Limited, Fidelity International Investment Advisors, Fidelity International Investment Advisors (U.K.) Limited Investment Objective: Long-term capital appreciation. Designation: STTF, LTF Fidelity Variable Insurance Products Fund - VIP Equity-Income Portfolio: Service Class 2 This sub-account is no longer available to receive transfers or new premium payments effective May 1, 2005 Investment Advisor: Fidelity Management & Research Company Sub-advisor: FMR Co., Inc., Fidelity Management & Research (U.K.) Inc., Fidelity Research & Analysis Company, Fidelity Investments Japan Limited, Fidelity International Investment Advisors, Fidelity International Investment Advisors (U.K.) Limited Investment Objective: Reasonable income. Designation: None Fidelity Variable Insurance Products Fund - VIP Equity-Income Portfolio: Service Class 2R Investment Advisor: Fidelity Management & Research Company Sub-advisor: FMR Co., Inc., Fidelity Management & Research (U.K.) Inc., Fidelity Research & Analysis Company, Fidelity Investments Japan Limited, Fidelity International Investment Advisors, Fidelity International Investment Advisors (U.K.) Limited Investment Objective: Reasonable income. Designation: STTF, LTF 7 Fidelity Variable Insurance Products Fund - VIP Growth Portfolio: Service Class 2 This sub-account is no longer available to receive transfers or new premium payments effective May 1, 2005 Investment Advisor: Fidelity Management & Research Company Sub-advisor: FMR Co., Inc., Fidelity Management & Research (U.K.) Inc., Fidelity Research & Analysis Company, Fidelity International Investment Advisors, Fidelity International Investment Advisors (U.K.) Limited, Fidelity Investments Japan Limited Investment Objective: Capital appreciation. Designation: None Fidelity Variable Insurance Products Fund - VIP Growth Portfolio: Service Class 2R Investment Advisor: Fidelity Management & Research Company Sub-advisor: FMR Co., Inc., Fidelity Management & Research (U.K.) Inc., Fidelity Research & Analysis Company, Fidelity International Investment Advisors, Fidelity International Investment Advisors (U.K.) Limited, Fidelity Investments Japan Limited Investment Objective: Capital appreciation. Designation: STTF, LTF Guggenheim Variable Fund - Multi-Hedge Strategies (formerly, Rydex Variable Trust - Multi-Hedge Strategies Fund) Investment Advisor: Security Global Investors Investment Objective: Capital appreciation consistent with the return and risk characteristics of the hedge fund universe and, secondarily, to achieve these returns with low correlation to and less volatility than equity indices. Designation: LTF Guggenheim Variable Fund - U.S. Long Short Momentum (formerly, Rydex Variable Trust - U.S. Long Short Momentum Fund) Investment Advisor: Security Global Investors Investment Objective: Long-term capital appreciation. Designation: LTF Nationwide Variable Insurance Trust - Federated NVIT High Income Bond Fund: Class III Investment Advisor: Nationwide Fund Advisors Sub-advisor: Federated Investment Management Company Investment Objective: The Fund seeks to provide high current income. Designation: STTF, LTF Nationwide Variable Insurance Trust - NVIT Government Bond Fund: Class I This sub-account is no longer available to receive transfers or new premium payments effective May 1, 2005 Investment Advisor: Nationwide Fund Advisors Sub-advisor: Nationwide Asset Management, LLC Investment Objective: The fund seeks as high level of income as is consistent with the preserving of capital. Designation: None Nationwide Variable Insurance Trust - NVIT Government Bond Fund: Class III Investment Advisor: Nationwide Fund Advisors Sub-advisor: Nationwide Asset Management, LLC Investment Objective: The fund seeks as high level of income as is consistent with the preserving of capital. Designation: STTF, LTF Nationwide Variable Insurance Trust - NVIT Investor Destinations Aggressive Fund: Class II This sub-account is no longer available to receive transfers or new premium payments effective May 1, 2005 Investment Advisor: Nationwide Fund Advisors Investment Objective: The NVIT Investor Destinations Aggressive Fund seeks maximum growth of capital consistent with a more aggressive level of risk as compared to other Investor Destinations Funds. Designation: FF 8 Nationwide Variable Insurance Trust - NVIT Investor Destinations Aggressive Fund: Class VI Investment Advisor: Nationwide Fund Advisors Investment Objective: The NVIT Investor Destinations Aggressive Fund seeks maximum growth of capital consistent with a more aggressive level of risk as compared to other Investor Destinations Funds. Designation: STTF, FF, LTF Nationwide Variable Insurance Trust - NVIT Investor Destinations Conservative Fund: Class II This sub-account is no longer available to receive transfers or new premium payments effective May 1, 2005 Investment Advisor: Nationwide Fund Advisors Investment Objective: The NVIT Investor Destinations Conservative Fund seeks a high level of total return consistent with a conservative level of risk as compared to other Investor Destinations Funds. Designation: FF Nationwide Variable Insurance Trust - NVIT Investor Destinations Conservative Fund: Class VI Investment Advisor: Nationwide Fund Advisors Investment Objective: The NVIT Investor Destinations Conservative Fund seeks a high level of total return consistent with a conservative level of risk as compared to other Investor Destinations Funds. Designation: STTF, FF, LTF Nationwide Variable Insurance Trust - NVIT Investor Destinations Moderate Fund: Class II This sub-account is no longer available to receive transfers or new premium payments effective May 1, 2005 Investment Advisor: Nationwide Fund Advisors Investment Objective: The NVIT Investor Destinations Moderate Fund seeks a high level of total return consistent with a moderate level of risk as compared to other Investor Destinations Funds. Designation: FF Nationwide Variable Insurance Trust - NVIT Investor Destinations Moderate Fund: Class VI Investment Advisor: Nationwide Fund Advisors Investment Objective: The NVIT Investor Destinations Moderate Fund seeks a high level of total return consistent with a moderate level of risk as compared to other Investor Destinations Funds. Designation: STTF, FF, LTF Nationwide Variable Insurance Trust - NVIT Investor Destinations Moderately Aggressive Fund: Class II This sub-account is no longer available to receive transfers or new premium payments effective May 1, 2005 Investment Advisor: Nationwide Fund Advisors Investment Objective: The NVIT Investor Destinations Moderately Aggressive Fund seeks growth of capital, but also seeks income consistent with a moderately aggressive level of risk as compared to other Investor Destinations Funds. Designation: FF Nationwide Variable Insurance Trust - NVIT Investor Destinations Moderately Aggressive Fund: Class VI Investment Advisor: Nationwide Fund Advisors Investment Objective: The NVIT Investor Destinations Moderately Aggressive Fund seeks growth of capital, but also seeks income consistent with a moderately aggressive level of risk as compared to other Investor Destinations Funds. Designation: STTF, FF, LTF Nationwide Variable Insurance Trust - NVIT Investor Destinations Moderately Conservative Fund: Class II This sub-account is no longer available to receive transfers or new premium payments effective May 1, 2005 Investment Advisor: Nationwide Fund Advisors Investment Objective: The NVIT Investor Destinations Moderately Conservative Fund seeks a high level of total return consistent with a moderately conservative level of risk. Designation: FF 9 Nationwide Variable Insurance Trust - NVIT Investor Destinations Moderately Conservative Fund: Class VI Investment Advisor: Nationwide Fund Advisors Investment Objective: The NVIT Investor Destinations Moderately Conservative Fund seeks a high level of total return consistent with a moderately conservative level of risk. Designation: STTF, FF, LTF Nationwide Variable Insurance Trust - NVIT Money Market Fund: Class II Investment Advisor: Nationwide Fund Advisors Sub-advisor: Federated Investment Management Company Investment Objective: The Fund seeks as high a level of current income as is consistent with preserving capital and maintaining liquidity. Designation: LTF Nationwide Variable Insurance Trust - NVIT Multi-Manager Mid Cap Growth Fund: Class I This sub-account is no longer available to receive transfers or new premium payments effective April 24, 2009 Investment Advisor: Nationwide Fund Advisors Sub-advisor: American Century Investment Management, Inc.; Neuberger Berman Management LLC; Wells Capital Management, Inc. Investment Objective: The fund seeks long-term capital growth. Designation: None Nationwide Variable Insurance Trust - NVIT Multi-Manager Small Cap Growth Fund: Class II This sub-account is no longer available to receive transfers or new premium payments effective May 1, 2005 Investment Advisor: Nationwide Fund Advisors Sub-advisor: Waddell & Reed Investment Management Company; OppenheimerFunds, Inc. Investment Objective: The Fund seeks capital growth. Designation: None Nationwide Variable Insurance Trust - NVIT Multi-Manager Small Cap Growth Fund: Class III This sub-account is only available in policies issued before May 1, 2004 Investment Advisor: Nationwide Fund Advisors Sub-advisor: Waddell & Reed Investment Management Company; OppenheimerFunds, Inc. Investment Objective: The Fund seeks capital growth. Designation: STTF, LTF Nationwide Variable Insurance Trust - NVIT Multi-Manager Small Cap Value Fund: Class II This sub-account is no longer available to receive transfers or new premium payments effective May 1, 2005 Investment Advisor: Nationwide Fund Advisors Sub-advisor: Aberdeen Asset Management, Inc.; Epoch Investment Partners, Inc.; J.P. Morgan Investment Management Inc. Investment Objective: The Fund seeks capital appreciation. Designation: None Nationwide Variable Insurance Trust - NVIT Multi-Manager Small Cap Value Fund: Class III This sub-account is only available in policies issued before May 1, 2004 Investment Advisor: Nationwide Fund Advisors Sub-advisor: Aberdeen Asset Management, Inc.; Epoch Investment Partners, Inc.; J.P. Morgan Investment Management Inc. Investment Objective: The Fund seeks capital appreciation. Designation: STTF, LTF Nationwide Variable Insurance Trust - NVIT Multi-Manager Small Company Fund: Class II This sub-account is no longer available to receive transfers or new premium payments effective May 1, 2005 Investment Advisor: Nationwide Fund Advisors Sub-advisor: Aberdeen Asset Management, Inc.; Morgan Stanley Investment Management; Neuberger Berman Management, Inc.; Putnam Investment Management, LLC; and Waddell & Reed Investment Management Company Investment Objective: The Fund seeks capital appreciation. Designation: None 10 Nationwide Variable Insurance Trust - NVIT Multi-Manager Small Company Fund: Class III Investment Advisor: Nationwide Fund Advisors Sub-advisor: Aberdeen Asset Management, Inc.; Morgan Stanley Investment Management; Neuberger Berman Management, Inc.; Putnam Investment Management, LLC; and Waddell & Reed Investment Management Company Investment Objective: The Fund seeks capital appreciation. Designation: STTF, LTF Nationwide Variable Insurance Trust - NVIT Nationwide Fund: Class II This sub-account is no longer available to receive transfers or new premium payments effective May 1, 2005 Investment Advisor: Nationwide Fund Advisors Sub-advisor: Aberdeen Asset Management, Inc. and Diamond Hill Capital Management, Inc. Investment Objective: The Fund seeks total return through a flexible combination of capital appreciation and current income. Designation: None Nationwide Variable Insurance Trust - NVIT Nationwide Fund: Class III Investment Advisor: Nationwide Fund Advisors Sub-advisor: Aberdeen Asset Management, Inc. and Diamond Hill Capital Management, Inc. Investment Objective: The Fund seeks total return through a flexible combination of capital appreciation and current income. Designation: STTF, LTF Rydex Variable Trust - Banking Fund Investment Advisor: Security Global Investors Investment Objective: Capital appreciation by investing in companies that are involved in the banking sector, including commercial banks (and their holding companies) and savings and loan institutions. Designation: ATF Rydex Variable Trust - Basic Materials Fund Investment Advisor: Security Global Investors Investment Objective: Capital appreciation by investing in companies engaged in the mining, manufacture, or sale of basic materials, such as lumber, steel, iron, aluminum, concrete, chemicals and other basic building and manufacturing materials. Designation: ATF Rydex Variable Trust - Biotechnology Fund Investment Advisor: Security Global Investors Investment Objective: Capital appreciation by investing in companies that are involved in the biotechnology industry, including companies involved in research and development, genetic or other biological engineering, and in the design, manufacture, or sale of related biotechnology products or services. Designation: ATF Rydex Variable Trust - Commodities Strategy Fund Investment Advisor: Security Global Investors Investment Objective: Seeks to provide investment results that correlate to the performance of the Goldman Sachs Commodity Total Return Index ("GSCI® Index"). Designation: LTF Rydex Variable Trust - Consumer Products Fund Investment Advisor: Security Global Investors Investment Objective: Capital appreciation by investing in companies engaged in manufacturing finished goods and services both domestically and internationally. Designation: ATF Rydex Variable Trust - Dow 2x Strategy Fund Investment Advisor: Security Global Investors Investment Objective: Investment results that correspond to 200% of the daily performance of the Dow Jones Industrial Average. Designation: ATF 11 Rydex Variable Trust - Electronics Fund Investment Advisor: Security Global Investors Investment Objective: Capital appreciation by investing in companies that are involved in the electronics sector, including semiconductor manufacturers and distributors, and makers and vendors of other electronic components and devices. Designation: ATF Rydex Variable Trust - Energy Fund Investment Advisor: Security Global Investors Investment Objective: Capital appreciation by investing in companies involved in the energy field, including the exploration, production, and development of oil, gas, coal and alternative sources of energy. Designation: ATF Rydex Variable Trust - Energy Services Fund Investment Advisor: Security Global Investors Investment Objective: Capital appreciation by investing in companies that are involved in the energy services field, including those that provide services and equipment in the areas of oil, coal, and gas exploration and production. Designation: ATF Rydex Variable Trust - Europe 1.25x Strategy Fund Investment Advisor: Security Global Investors Investment Objective: Investment results that correspond to the daily performance of the Dow Jones STOXX 50 Index. Designation: ATF Rydex Variable Trust - Financial Services Fund Investment Advisor: Security Global Investors Investment Objective: Capital appreciation by investing in companies that are involved in the financial services sector. Designation: ATF Rydex Variable Trust - Government Long Bond 1.2x Strategy Fund Investment Advisor: Security Global Investors Investment Objective: Investment results that correspond with 120% of the daily price movement of the Long Treasury Bond. Designation: ATF Rydex Variable Trust - Health Care Fund Investment Advisor: Security Global Investors Investment Objective: Capital appreciation by investing in companies that are involved in the health care industry. Designation: ATF Rydex Variable Trust - Internet Fund Investment Advisor: Security Global Investors Investment Objective: Capital appreciation by investing in companies that provide products or services designed for or related to the Internet. Designation: ATF Rydex Variable Trust - Inverse Dow 2x Strategy Fund Investment Advisor: Security Global Investors Investment Objective: Investment results that inversely correspond to 200% of the daily performance of the Dow Jones Industrial Average. Designation: ATF Rydex Variable Trust - Inverse Government Long Bond Strategy Fund Investment Advisor: Security Global Investors Investment Objective: Investment results that inversely correspond to the daily performance of the Long Treasury Bond. Designation: ATF 12 Rydex Variable Trust - Inverse Mid-Cap Strategy Fund Investment Advisor: Security Global Investors Investment Objective: Investment results that inversely correspond to the daily performance of the S&P Mid Cap 400® Index. Designation: ATF Rydex Variable Trust - Inverse NASDAQ-100® Strategy Fund Investment Advisor: Security Global Investors Investment Objective: Investment results that inversely correspond to the daily performance of the NASDAQ 100 Index®. Designation: ATF Rydex Variable Trust - Inverse Russell 2000® Strategy Fund Investment Advisor: Security Global Investors Investment Objective: Investment results that inversely correspond to the daily performance of the Russell 2000 Index®. Designation: ATF Rydex Variable Trust - Inverse S&P 500 Strategy Fund Investment Advisor: Security Global Investors Investment Objective: Investment results that will inversely correlate to the daily performance of the S&P 500® Index. Designation: ATF Rydex Variable Trust - Japan 2x Strategy Fund Investment Advisor: Security Global Investors Investment Objective: Investment results that correlate to the daily performance of the Nikkei 225 Stock Average. Designation: ATF Rydex Variable Trust - Leisure Fund Investment Advisor: Security Global Investors Investment Objective: Capital appreciation by investing in companies engaged in leisure and entertainment businesses. Designation: ATF Rydex Variable Trust - Mid-Cap 1.5x Strategy Fund Investment Advisor: Security Global Investors Investment Objective: Investment results that correspond to the daily performance of the S&P MidCap 400® Index. Designation: ATF Rydex Variable Trust - NASDAQ-100® 2x Strategy Fund Investment Advisor: Security Global Investors Investment Objective: Investment results that correspond to 200% of the daily performance of the NASDAQ 100 Index®. Designation: ATF Rydex Variable Trust - NASDAQ-100® Fund Investment Advisor: Security Global Investors Investment Objective: Investment results that correspond to the daily performance of the NASDAQ 100 Index®. Designation: ATF Rydex Variable Trust - Nova Fund Investment Advisor: Security Global Investors Investment Objective: Investment results that correspond to 150% of the daily performance of the S&P 500® Index. Designation: ATF 13 Rydex Variable Trust - Precious Metals Fund Investment Advisor: Security Global Investors Investment Objective: Capital appreciation by investing in U.S. and foreign companies that are involved in the precious metals sector, including exploration, mining, production and development, and other precious metals-related services. Designation: ATF Rydex Variable Trust - Real Estate Fund Investment Advisor: Security Global Investors Investment Objective: Capital appreciation by investing in companies that are involved in the real estate industry including real estate investment trusts. Designation: ATF Rydex Variable Trust - Retailing Fund Investment Advisor: Security Global Investors Investment Objective: Capital appreciation by investing in companies engaged in merchandising finished goods and services, including department stores, restaurant franchises, mail order operations and other companies involved in selling products to consumers. Designation: ATF Rydex Variable Trust - Russell 2000® 1.5x Strategy Fund Investment Advisor: Security Global Investors Investment Objective: Investment results that correspond to the daily performance of the Russell 2000 Index®. Designation: ATF Rydex Variable Trust - S&P 500 2x Strategy Fund Investment Advisor: Security Global Investors Investment Objective: Investment results that correspond to 200% of the daily performance of the S&P 500® Index. Designation: ATF Rydex Variable Trust - S&P 500 Pure Growth Fund Investment Advisor: Security Global Investors Investment Objective: Investment results that correspond to the daily performance of the S&P 500/Pure Growth Index. Designation: ATF Rydex Variable Trust - S&P 500 Pure Value Fund Investment Advisor: Security Global Investors Investment Objective: Investment results that correspond to the daily performance of the S&P 500/Pure Value Index. Designation: ATF Rydex Variable Trust - S&P MidCap 400 Pure Growth Fund Investment Advisor: Security Global Investors Investment Objective: Investment results that correspond to the daily performance of the S&P MidCap 400/Pure Growth Index. Designation: ATF Rydex Variable Trust - S&P MidCap 400 Pure Value Fund Investment Advisor: Security Global Investors Investment Objective: Investment results that correspond to the daily performance of the S&P MidCap 400/Pure Value Index. Designation: ATF Rydex Variable Trust - S&P SmallCap 600 Pure Growth Fund Investment Advisor: Security Global Investors Investment Objective: Investment results that correspond to the daily performance of the S&P SmallCap 600/Pure Growth Index. Designation: ATF 14 Rydex Variable Trust - S&P SmallCap 600 Pure Value Fund Investment Advisor: Security Global Investors Investment Objective: Investment results that correspond to the daily performance of the S&P SmallCap 600/Pure Value Index. Designation: ATF Rydex Variable Trust - Strengthening Dollar 2x Strategy Fund Investment Advisor: Security Global Investors Investment Objective: Investment results that correspond to 200% of the daily performance of the U.S. Dollar Index. Designation: ATF Rydex Variable Trust - Technology Fund Investment Advisor: Security Global Investors Investment Objective: Capital appreciation by investing in companies that are involved in the technology sector, including computer software and service companies, semiconductor manufacturers, networking and telecommunications equipment manufacturers, PC hardware and peripherals companies. Designation: ATF Rydex Variable Trust - Telecommunications Fund Investment Advisor: Security Global Investors Investment Objective: Capital appreciation by investing in companies engaged in the development, manufacture, or sale of communications services or communications equipment. Designation: ATF Rydex Variable Trust - Transportation Fund Investment Advisor: Security Global Investors Investment Objective: Capital appreciation by investing in companies engaged in providing transportation services or companies engaged in the design, manufacture, distribution, or sale of transportation equipment. Designation: ATF Rydex Variable Trust - Utilities Fund Investment Advisor: Security Global Investors Investment Objective: Capital appreciation by investing in companies that operate public utilities. Designation: ATF Rydex Variable Trust - Weakening Dollar 2x Strategy Fund Investment Advisor: Security Global Investors Investment Objective: Investment results that correspond to 200% of the daily performance of the U.S. Dollar Index. Designation: ATF 10. “Appendix B: Definitions” is amended to add the following new term: Service Center- The department of Nationwide responsible for receiving service requests.For service requests submitted other than by telephone (including fax requests), the Service Center is Nationwide's mail and document processing facility.For service requests communicated by telephone, the Service Center is Nationwide's operations processing facility.Information on how to contact the Service Center is in the "Contacting the Service Center" provision. 15 The supplements effective May 1, 2012, July 12, 2011, May 1, 2011, March 14, 2011, December 17, 2010, September 25, 2010, July 26, 2010, May 26, 2010, May 1, 2010, February 19, 2010, October 30, 2009, October 22, 2009, June 23, 2009, June 9, 2009, May 1, 2009, March 26, 2009, October 1, 2008, and August 1, 2008, and the prospectus dated May 1, 2008, previously filed with the Commission under SEC No. 333-106908, are hereby incorporated by reference and made a part of this registration statement. 1 Nationwide VLI Separate Account-6 (Registrant) Nationwide Life Insurance Company (Depositor) Service Center P.O. Box 182835 Columbus, OH 43218-2835 1-800-848-6331 TDD: 1-800-238-3035 STATEMENT OF ADDITIONAL INFORMATION Individual Flexible Premium Variable Universal Life Insurance Policies This Statement of Additional Information ("SAI'') contains additional information regarding the individual flexible premium variable universal life insurance policy offered by us, Nationwide Life Insurance Company ("Nationwide"). This SAI is not a prospectus and should be read together with the policy prospectus dated May 1, 2008 (and any supplements thereto) and the prospectuses for the variable investment options.The prospectus is incorporated by reference in this SAI.You may obtain a copy of these prospectuses FREE OF CHARGE by writing or calling us at the Service Center . The date of this Statement of Additional Information is June 11, 2012 . Table of Contents Page Nationwide Life Insurance Company 1 Nationwide VLI Separate Account-6 1 Nationwide Investment Services Corporation (NISC) 2 Services 2 Underwriting Procedure 2 Policy Restoration Procedure 3 Maximum Surrender Charge Calculation 3 Illustrations 5 Advertising 5 Tax Definition of Life Insurance 6 Financial Statements 9 Nationwide Life Insurance Company We are a stock life insurance company organized under the laws of the State of Ohio in March 1929 with our Home Office at One Nationwide Plaza, Columbus, Ohio 43215.We provide life insurance, annuities and retirement products.We are admitted to do business in all states, the District of Columbia and Puerto Rico.Nationwide is a member of the Nationwide group of companies and all of our common stock is owned by Nationwide Financial Services, Inc. ("NFS"), a holding company.Nationwide Corporation owns all of NFS's common stock and is a holding company, as well.All of Nationwide Corporation's common stock is held by Nationwide Mutual Insurance Company (95.2%) and Nationwide Mutual Fire Insurance Company (4.8%), the ultimate controlling persons of the Nationwide group of companies.The Nationwide group of companies is one of America's largest insurance and financial services family of companies, with combined assets of over $154.7 billion as of December 31, 2011. Nationwide VLI Separate Account-6 Nationwide VLI Separate Account-6 is a separate account that invests in mutual funds offered and sold to insurance companies and certain retirement plans.We established the separate account on July 10, 2001 pursuant to Ohio law.Although the separate account is registered with the SEC as a unit investment trust pursuant to the Investment Company Act of 1940 the SEC does not supervise our management or the management of the variable account. We serve as the custodian of the assets of the variable account. 1 Nationwide Investment Services Corporation (NISC) The policies are distributed by NISC, located at One Nationwide Plaza, Columbus, Ohio 43215, a wholly owned subsidiary of Nationwide.For contracts issued in Michigan, all references to NISC will mean Nationwide Investment Svcs. Corporation. The policies will be sold on a continuous basis by licensed insurance agents in those states where the policies may lawfully be sold.Agents are registered representatives of broker dealers registered under the Securities Exchange Act of 1934 are member firms of the Financial Industry Regulatory Authority (FINRA). Gross first year commissions plus any expense allowance payments paid by Nationwide on the sale of these policies provided by NISC will not exceed 99% of the target premium plus 3% of any excess premium payments.We pay gross renewal commissions in years two through ten on the sale of the policies provided by NISC that will not exceed 3% of actual premium payment, and that will not exceed 2% in policy years eleven and thereafter. We have paid no underwriting commissions to NISC for each of this separate account's last three fiscal years. Services We have responsibility for administration of the policies and the variable account.We also maintain the records of the name, address, taxpayer identification number, and other pertinent information for each policy owner and the number and type of policy issued to each policy owner and records with respect to the policy value of each policy. We are the custodian of the assets of the variable account.We will maintain a record of all purchases and redemption of shares of the mutual funds. We or our affiliates may have entered into agreements with either the investment adviser or distributor for the mutual funds.The agreements relate to administrative services we or our affiliate furnish.Some of the services provided include distribution of underlying fund prospectuses, semi-annual and annual fund reports, proxy materials and fund communications, as well as maintaining the websites and voice response systems necessary for contract owners to execute trades in the funds.We also act as a limited agent for the fund for purposes of accepting the trades.For these services the funds may agree to pay us an annual fee based on the average aggregate net assets of the variable account (and other separate accounts of Nationwide or life insurance company subsidiaries of Nationwide) invested in the particular fund. We take these anticipated fee payments into consideration when determining the expenses necessary to support the policies.Without these payments, policy charges would be higher.Generally, we expect to receive somewhere between 0.10% to 0.45% (an annualized rate of the daily net assets of the variable account) from the funds offered in the policies.What is actually received depends upon many factors, including but not limited to the type of fund (i.e., money market funds generally pay less revenue than other fund types) and the actual services rendered to the fund company.Some funds may pay us nothing. Independent Registered Public Accounting Firm The financial statements of Nationwide VLI Separate Account-6 and the consolidated financial statements and schedules of Nationwide Life Insurance Company and subsidiaries for the periods indicated have been included herein in reliance upon the reports of KPMG LLP, independent registered public accounting firm, appearing elsewhere herein, and upon the authority of said firm as experts in accounting and auditing.KPMG LLP is located at 191 West Nationwide Blvd., Columbus, Ohio 43215. Underwriting Procedure We underwrite the policies issued through Nationwide VLI Separate Account-6.The policy's cost of insurance depends upon the Insured's sex, issue age, risk class and length of time the policy has been In Force.The rates will vary depending upon tobacco use and other risk factors.Monthly cost of insurance rates will not exceed those guaranteed in the policy.Guaranteed cost of insurance rates are based on the 1980 Commissioners’ Standard Ordinary Mortality Table, Age Last Birthday ("1980 CSO").Guaranteed cost of insurance rates for policies issued on a substandard basis are based on appropriate percentage multiples of the standard guaranteed cost of insurance rate on a standard basis.That is, standard guaranteed cost of insurance rates for substandard risks are guaranteed cost of insurance rates for standard risks times a percentage greater than 100%.These mortality tables are sex distinct.In addition, separate mortality tables will be used for tobacco and non-tobacco.We may deduct a "flat extra" which is an additional constant charge per $1,000 of Specified Amount for certain activities or medical conditions of the Insured.We apply the same flat extra to all Insured that engage in the same activity or have the same medical condition irrespective of their sex, issue age, underwriting class or substandard rating, if any. The rate class of an insured may affect the cost of insurance rate.We currently place insureds into both standard rate classes and substandard rate classes that involve a higher mortality risk.In an otherwise identical policy, an insured in the standard rate class will have a lower cost of insurance than an insured in a rate class with higher mortality risks.Any change in the 2 cost of insurance rates will apply to all insureds of the same age, gender, risk class and whose policies have been in effect for the same length of time.If the rating class for any increase in the Specified Amount of insurance coverage is not the same as the rating class at issue, the cost of insurance rate used after such increase will be a composite rate based upon a weighted average of the rates of the different rating classes.The actual charges made during the policy year will be shown in the annual report delivered to policy owners. Policy Restoration Procedure Requests to restore a surrendered policy must meet the following requirements: · the request must be in writing and signed by the policy owner (if the surrender was a Code Section 1035 exchange to a new policy with a different insurer, the signature of an officer of the replacing insurer is also required); · the written request must be received by us within thirty days of the date the policy was surrendered (periods up to sixty days will be permitted based on the right to examine period applicable to replaced life insurance policies in the state where the policy was issued); · the surrender Proceeds must be returned in their entirety; and · the Insured must be alive on the date the restoration request is received. No proof of insurability or additional underwriting will be required for requests to restore a surrendered policy that meet the above requirements. A restored policy will be treated as if it had never been surrendered for all purposes, including Investment Experience, accrual of interest, and deduction of charges, resulting in the following: · the returned surrender proceeds and any amount taken as a surrender charge will be used to purchase Accumulation Units according to your allocations in affect on, and priced as of, the surrender date; · any charges that would otherwise have been assessed during the period of surrender will be assessed as of the date(s) they were due resulting in the cancellation of Accumulation Units priced as of the applicable date(s); · interest will be credited on any allocation to a fixed investment option at the rate(s) in effect during the period of surrender; · interest charged and credited on any Indebtedness will accrue at the rates in effect for the period of surrender; and · any transfer of loan interest charged or credited that would have occurred during the period of surrender will been transferred as of the date(s) such transfers would have otherwise occurred. Policy restoration is not a contract right of the policy, it is an administrative procedure based on requirements of state insurance law and the terms are subject to change without notice at any time. Maximum Surrender Charge Calculation The maximum surrender charge under the policy is based on the following calculation. Maximum Surrender Charge26.50% multiplied by the lesser of (a) or (b), where: (a) the Specified Amount multiplied by the rate indicated on the chart "Surrender Target Factor" below divided by 1,000; and (b) Premiums paid by the policy owner during the first policy year Plus (c) multiplied by (d) where: (c) the Specified Amount divided by 1,000; and (d) the applicable rate from the "Administrative Target Factor" chart below. Example:A male non-tobacco, age 35, purchases a policy with a specified amount of $100,000. Assuming the "Surrender Target Factor" applies because "(a)" is less than "(b)", the maximum surrender charge under the policy is $681.70, calculated as: .2650 * [(10.63 Surrender Target Factor for a male non-tobacco, age 35*$100,000 Specified Amount) /1,000] + [($100,000 Specified Amount /1,000)*4.00 Administrative Target Factor for issue ages 0-35] 3 The Surrender Target Factor allows the company to account for the probability that our costs incurred in the sales process will not be recouped.The Administrative Target Factor allows the company to account for the probability (at various ages) that death will occur and no CDSC will be recouped. Surrender Target Factor Age Male Non-Tobacco Male Tobacco Female Non- Tobacco Female Tobacco 0 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 35 36 37 38 39 40 41 42 43 44 45 46 47 48 49 50 51 52 53 54 55 4 Age Male Non-Tobacco Male Tobacco Female Non- Tobacco Female Tobacco 56 57 58 59 60 61 62 63 64 65 66 67 68 69 70 71 72 73 74 75 76 77 78 79 80 81 82 83 84 85 Administrative Target Factor Issue Age Administrative Target Component 0 through 35 36 through 55 56 through 85 Illustrations Before you purchase the policy and upon request thereafter, we will provide illustrations of future benefits under the policy based upon the proposed Insured's age and premium class, the Death Benefits option, face amount, planned periodic Premiums, and Riders requested.We reserve the right to charge a reasonable fee of no more than $25 for this service to persons who request more than one policy illustration during a policy year. Advertising Rating Agencies Independent financial rating services, including Moody's, Standard & Poor's and A.M. Best Company rank and rate us.The purpose of these ratings is to reflect the financial strength or claims-paying ability of Nationwide.The ratings are not intended to reflect the Investment Experience or financial strength of the variable account.We may advertise these ratings from time to time.In addition, we may include in certain advertisements, endorsements in the form of a list of organizations, individuals or other parties which recommend us or the policies.Furthermore, we may occasionally include in advertisements comparisons of currently taxable and tax deferred investment programs, based on selected tax brackets, or discussions of alternative investment vehicles and general economic conditions. 5 Money Market Yields We may advertise the "yield" and "effective yield" for the money market sub-account.Yield and effective yield are annualized, which means that it is assumed that the underlying mutual fund generates the same level of net income throughout a year. Yield is a measure of the net dividend and interest income earned over a specific seven-day period (which period will be stated in the advertisement) expressed as a percentage of the offering price of the underlying mutual fund’s units.The effective yield is calculated similarly, but reflects assumed compounding, calculated under rules prescribed by the SEC.Thus, effective yield will be slightly higher than yield, due to the compounding. Historical Performance of the Sub-Accounts We will advertise historical performance of the sub-accounts in accordance with SEC prescribed calculations.Please note that performance information is annualized.However, if a sub-account has been available in the variable account for less than one year, the performance information for that sub-account is not annualized.Performance information is based on historical earnings and is not intended to predict or project future results. Additional Materials. We may provide information on various topics to you and prospective policy owners in advertising, sales literature or other materials. Tax Definition of Life Insurance Section 7702(b)(1) of the Internal Revenue Code provides that if one of two alternate tests is met, a policy will be treated as life insurance for federal tax purposes.The two tests are referred to as the Cash Value Accumulation Test and the Guideline Premium/Cash Value Corridor Test.Both tests are available to flexible premium policies such as this one. The tables below show, numerically, the requirements for each test. Guideline Premium/Cash Value Corridor Test Table of Applicable Percentages of Cash Value Attained Age of Insured Percentage of Cash Value 0-40 250% 41 243% 42 236% 43 229% 44 222% 45 215% 46 209% 47 203% 48 197% 49 191% 50 185% 51 178% 52 171% 53 164% 54 157% 55 150% 56 146% 57 142% 58 138% 59 134% 60 130% 61 128% 62 126% 63 124% 64 122% 65 120% 66 119% 6 Attained Age of Insured Percentage of Cash Value 67 118% 68 117% 69 116% 70 115% 71 113% 72 111% 73 109% 74 107% 75 105% 76 105% 77 105% 78 105% 79 105% 80 105% 81 105% 82 105% 83 105% 84 105% 85 105% 86 105% 87 105% 88 105% 89 105% 90 105% 91 104% 92 103% 93 102% 94 10 0 % 95 10 0 % 96 10 0 % 97 10 0 % 98 10 0 % 99 10 0 % 100% Cash Value Accumulation Test Table of Applicable Percentages of Cash Value Cash ValueCash ValueThe table below provides an example of applicable percentages for the Cash Value Accumulation Test.This example is for a male non-tobacco preferred issue age 55. Policy Year Percentage of Cash Value 1 221% 2 215% 3 209% 4 203% 5 197% 6 192% 7 187% 8 182% 9 177% 10 172% 11 168% 12 164% 7 Policy Year Percentage of Cash Value 13 160% 14 157% 15 153% 16 150% 17 147% 18 144% 19 141% 20 138% 21 136% 22 133% 23 131% 24 129% 25 127% 26 125% 27 124% 28 122% 29 120% 30 119% 31 118% 32 117% 33 115% 34 114% 35 113% 36 112% 37 111% 38 110% 39 109% 40 108% 41 107% 42 106% 43 104% 44 103% 45 102% The Cash Value Accumulation Test also requires the Death Benefit to exceed an applicable percentage of the Cash Value.These applicable percentages are calculated by determining net single premiums, as defined in Code Section 7702(b), for each policy year given a set of actuarial assumptions.The relevant material assumptions include an interest rate of 4% and 1980 CSO guaranteed mortality as prescribed in Revenue Code Section 7702 for the Cash Value Accumulation Test.The resulting net single premiums are then inverted (i.e., multiplied by 1/net single premium) to give the applicable Cash Value percentages.These premiums vary with the ages, sexes, and risk classifications of the Insureds. 8 Report of Independent Registered Public Accounting Firm The Board of Directors of Nationwide Life Insurance Company and Subsidiaries and Contract Owners of Nationwide VLI Separate Account -6: We have audited the accompanying statement of assets, liabilities and contract owners’ equity of Nationwide VLI Separate Account -6 (comprised of the sub-accounts listed in note 1(b), (collectively, “the Accounts”)) as of December31, 2011, and the related statements of operations for the period then ended, the statements of changes in contract owners’ equity for each of the periods in the two-year period then ended, and the financial highlights for each of the periods in the five-year period then ended. These financial statements and financial highlights are the responsibility of the Accounts’ management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of December31, 2011, by correspondence with the transfer agents of the underlying mutual funds. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of the Accounts as of December31, 2011, the results of their operations for the period then ended, the changes in contract owners’ equity for each of the periods in the two-year period then ended, and the financial highlights for each of the periods in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. /s/ KPMG LLP Columbus, Ohio March13, 2012 NATIONWIDE VLI SEPARATE ACCOUNT-6 STATEMENT OF ASSETS, LIABILITIES AND CONTRACT OWNERS’ EQUITY December31, 2011 Assets: Investments at fair value: Federated NVIT High Income Bond Fund - Class III (HIBF3) 722,694 shares (cost $4,706,514) $ NVIT Fund - Class II (TRF2) 234 shares (cost $2,243) NVIT Fund - Class III (TRF3) 5,419 shares (cost $47,527) NVIT Government Bond Fund - Class I (GBF) 2,513 shares (cost $29,262) NVIT Government Bond Fund - Class III (GBF3) 144,929 shares (cost $1,729,894) NVIT Investor Destinations Aggressive Fund - Class II (GVIDA) 9 shares (cost $71) 78 NVIT Investor Destinations Aggressive Fund - Class VI (GVIDA6) 164,374 shares (cost $1,492,787) NVIT Investor Destinations Conservative Fund - Class VI (GVIDC6) 191,530 shares (cost $1,950,121) NVIT Investor Destinations Moderate Fund - Class II (GVIDM) 275 shares (cost $3,136) NVIT Investor Destinations Moderate Fund - Class VI (GVIDM6) 69,752 shares (cost $700,116) NVIT Investor Destinations Moderately Aggressive Fund - Class II (GVDMA) 2,286 shares (cost $25,016) NVIT Investor Destinations Moderately Aggressive Fund - Class VI (GVDMA6) 55,958 shares (cost $529,961) NVIT Investor Destinations Moderately Conservative Fund - Class VI (GVDMC6) 19,038 shares (cost $189,122) NVIT Multi-Manager Mid Cap Growth Fund - Class I (NVMMG1) 106 shares (cost $728) NVIT Multi-Manager Small Cap Growth Fund - Class II (SCGF2) 0.41 shares (cost $6) 6 NVIT Multi-Manager Small Cap Growth Fund - Class III (SCGF3) 825 shares (cost $12,038) NVIT Multi-Manager Small Cap Value Fund - Class II (SCVF2) 78 shares (cost $836) NVIT Multi-Manager Small Cap Value Fund - Class III (SCVF3) 2,290 shares (cost $20,388) NVIT Multi-Manager Small Company Fund - Class II (SCF2) 1,040 shares (cost $20,883) NVIT Multi-Manager Small Company Fund - Class III (SCF3) 4,382 shares (cost $76,474) NVIT Money Market Fund - Class II (NVMM2) 18,850,950 shares (cost $18,850,950) VP Income& Growth Fund - Class II (ACVIG2) 934 shares (cost $6,648) VP Income& Growth Fund - Class III (ACVIG3) 16,271 shares (cost $96,680) VP Ultra(R) Fund - Class II (ACVU2) 1,461 shares (cost $14,398) VP Ultra(R) Fund - Class III (ACVU3) 5,737 shares (cost $49,128) VP Value Fund - Class II (ACVV2) 3,928 shares (cost $27,408) VP Value Fund - Class III (ACVV3) 50,505 shares (cost $259,183) (Continued) NATIONWIDE VLI SEPARATE ACCOUNT-6 STATEMENT OF ASSETS, LIABILITIES AND CONTRACT OWNERS’ EQUITY December31, 2011 Contrafund Portfolio - Service Class 2 (FC2) 1,576 shares (cost $44,193) VIP Fund - Contrafund Portfolio - Service Class 2 R (FC2R) 22,216 shares (cost $550,613) VIP Fund - Equity-Income Portfolio - Service Class 2 (FEI2) 1,302 shares (cost $30,083) VIP Fund - Equity-Income Portfolio - Service Class 2 R (FEI2R) 14,230 shares (cost $224,122) VIP Fund - Growth Portfolio - Service Class 2 (FG2) 169 shares (cost $5,940) VIP Fund - Growth Portfolio - Service Class 2 R (FG2R) 3,034 shares (cost $114,399) Variable Trust: All-Cap Opportunity Fund (RSRF) 24,592 shares (cost $331,428) Variable Trust: Banking Fund (RBKF) 60,100 shares (cost $648,374) Variable Trust: Basic Materials Fund (RBMF) 30,906 shares (cost $796,666) Variable Trust: Biotechnology Fund (RBF) 9,654 shares (cost $244,153) Variable Trust: Commodities Strategy Fund (RVCMD) 21,532 shares (cost $245,680) Variable Trust: Consumer Products Fund (RCPF) 9,098 shares (cost $371,962) Variable Trust: Dow 2x Strategy Fund (RVLDD) 9,685 shares (cost $854,001) Variable Trust: Electronics Fund (RELF) 70,685 shares (cost $229,495) Variable Trust: Energy Fund (RENF) 16,117 shares (cost $474,419) Variable Trust: Energy Services Fund (RESF) 35,466 shares (cost $792,514) Variable Trust: Europe 1.25x Strategy Fund (RLCE) 25,281 shares (cost $326,870) Variable Trust: Financial Services Fund (RFSF) 3,826 shares (cost $48,740) Variable Trust: Government Long Bond 1.2x Strategy Fund (RUGB) 28,281 shares (cost $542,736) Variable Trust: Health Care Fund (RHCF) 10,623 shares (cost $301,361) Variable Trust: Internet Fund (RINF) 1,554 shares (cost $28,461) Variable Trust: Inverse Dow 2x Strategy Fund (RVIDD) 7,981 shares (cost $83,076) Variable Trust: Inverse Government Long Bond Strategy Fund (RJNF) 8,452 shares (cost $85,803) Variable Trust: Inverse Mid-Cap Strategy Fund (RVIMC) 695 shares (cost $14,748) Variable Trust: Inverse NASDAQ-100® Strategy Fund (RAF) 7,885 shares (cost $83,482) Variable Trust: Inverse Russell 2000® Strategy Fund (RVISC) 3,775 shares (cost $73,546) Variable Trust: Inverse S&P 500 Strategy Fund (RUF) 13,788 shares (cost $452,269) Variable Trust: Japan 2x Strategy Fund (RLCJ) 4,104 shares (cost $63,952) Variable Trust: Leisure Fund (RLF) 4,707 shares (cost $252,499) (Continued) NATIONWIDE VLI SEPARATE ACCOUNT-6 STATEMENT OF ASSETS, LIABILITIES AND CONTRACT OWNERS’ EQUITY December31, 2011 Variable Trust: Mid-Cap 1.5x Strategy Fund (RMED) 47,822 shares (cost $894,258) Variable Trust: Multi-Hedge Strategies Fund (RVARS) 12,228 shares (cost $264,254) Variable Trust: NASDAQ-100(R) 2x Strategy Fund (RVF) 26,266 shares (cost $637,707) Variable Trust: NASDAQ-100(R) Fund (ROF) 32,215 shares (cost $630,751) Variable Trust: Nova Fund (RNF) 2,179 shares (cost $147,734) Variable Trust: Precious Metals Fund (RPMF) 80,380 shares (cost $1,126,129) Variable Trust: Real Estate Fund (RREF) 15,596 shares (cost $383,291) Variable Trust: Retailing Fund (RRF) 53,198 shares (cost $766,297) Variable Trust: Russell 2000(R) 1.5x Strategy Fund (RMEK) 20,487 shares (cost $536,181) Variable Trust: S&P 500 2x Strategy Fund (RTF) 5,128 shares (cost $549,139) Variable Trust: S&P 500 Pure Growth Fund (RVLCG) 24,084 shares (cost $721,504) Variable Trust: S&P 500 Pure Value Fund (RVLCV) 5,613 shares (cost $441,501) Variable Trust: S&P MidCap 400 Pure Growth Fund (RVMCG) 22,970 shares (cost $874,688) Variable Trust: S&P MidCap 400 Pure Value Fund (RVMCV) 5,560 shares (cost $407,908) Variable Trust: S&P SmallCap 600 Pure Growth Fund (RVSCG) 23,895 shares (cost $701,776) Variable Trust: S&P SmallCap 600 Pure Value Fund (RVSCV) 4,362 shares (cost $387,979) Variable Trust: Strengthening Dollar 2x Strategy Fund (RVSDL) 12,325 shares (cost $152,273) Variable Trust: Technology Fund (RTEC) 9,850 shares (cost $117,314) Variable Trust: Telecommunications Fund (RTEL) 2,972 shares (cost $28,102) Variable Trust: Transportation Fund (RTRF) 14,823 shares (cost $196,934) Variable Trust: Utilities Fund (RUTL) 46,188 shares (cost $874,488) Variable Trust: Weakening Dollar 2x Strategy Fund (RVWDL) 1,811 shares (cost $47,715) Total Investments $ Other Accounts Receivable Accounts Payable-NVIT Multi-Manager Small Cap Growth Fund - Class II (SCGF2) (6 ) $ Contract Owners’ Equity: Accumulation units Total Contract Owners’ Equity (note 8) $ See accompanying notes to financial statements. NATIONWIDE VLI SEPARATE ACCOUNT-6 STATEMENT OF OPERATIONS Year Ended December31, 2011 Investment Activity: Total HIBF3 TRF2 TRF3 GBF GBF3 GVIDA GVIDA6 Reinvested dividends $ 20 1 Net investment income (loss) 20 1 Realized gain (loss) on investments ) ) 15 8 - Change in unrealized gain (loss) on investments ) ) ) 2 ) Net gain (loss) on investments ) 55 2 ) Reinvested capital gains - - - 88 - - Net increase (decrease) in contract owners’ equity resulting from operations $ ) 75 3 ) Investment Activity: GVIDC6 GVIDM GVIDM6 GVDMA GVDMA6 GVDMC6 NVMMG1 SCGF3 Reinvested dividends $ 61 - - Net investment income (loss) 61 - - Realized gain (loss) on investments ) - ) ) Change in unrealized gain (loss) on investments ) 50 Net gain (loss) on investments ) (6 ) Reinvested capital gains - Net increase (decrease) in contract owners’ equity resulting from operations $ (2
